Wood, J., (after stating the facts.) The court, sitting as a jury, was justified in finding and declaring the contract one of insurance upon condition. The service was rendered with the assurance that there should be no charge unless there was a foal, provided the owner of the mare did not sell or trade her during the period of gestation. The statute provides a lien from the time of service, which shall not be lost by reason of any sale, exchange, removal, or other disposition of the animal served, without the consent of the owner of the lien. But upon such disposition of the animal the lien may be immediately enforced. Section 4811, Sand. & H. Dig. The court was warranted in finding no waiver of the lien, or of the time for its enforcement under the statute. The proof makes a case similar to that of Cummins v. Peed, 109 Ind. 71, 9 N. E. 603. Affirmed.